Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 8, 13, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sedlak (WO 2015/049654).
In re claim 1, Sedlak discloses a saddled vehicle (1) comprising: a cowling (10) covering a front side and lateral sides of a vehicle body; and a wing member (20’’) attached to an outer side of the cowling, wherein the wing member includes a first wing (21’’), a second wing (23’’), and a connection section (22’’) connecting one-end sides of the first wing and the second wing, wherein the first wing and the second wing are disposed with a spacing therebetween in a longitudinal vehicle direction, wherein the first wing is located on a vehicle body front upper side relative to the second wing, wherein the connection section connects the one-end sides of the first wing and the second wing that extend from the cowling toward a transverse-directionally outer side, wherein a front edge of the first wing is inclined such that its transverse-directionally outer side portion is located on a vehicle body rear side relative to its transverse- directionally inner side portion, in plan view of the vehicle body as shown in Figure 2j (lower set of dotted lines, negative sweepback, see page 9 lines 4-5), and wherein a 
In re claim 2, Sedlak further discloses wherein the connection section is used as an attachment section attaching an other part (124’).  
In re claim 6, Sedlak further discloses wherein the wing member is provided as a pair of left and right wing members in the transverse direction, wherein the front edge of the first wing is inclined such that its transverse- directionally outer side portion is located on a vehicle body lower side relative to its transverse- directionally inner side portion, in front view of the vehicle body, and wherein a front edge of the second wing is oriented in a substantially horizontal direction in front view of the vehicle body as shown in Figure 3b if the vehicle were vertical with respect to the ground.  
In re claim 8, Sedlak further discloses wherein a transverse directional size of the first wing is greater than a transverse directional size of the second wing, and wherein a longitudinal vehicle directional size of the first wing is greater than a longitudinal vehicle directional size of the second wing as shown in Figure 3a.  
In re claim 13, Sedlak further discloses wherein the wing member is provided as a pair of left and right wing members in the transverse direction, wherein the front edge of the first wing is inclined such that its transverse-directionally outer side portion is located on a vehicle body lower side relative to its transverse-directionally inner side portion, in front view of the vehicle body as shown in Figures 3a and 3b, and wherein a front edge of the second wing is oriented in a substantially horizontal direction in front 
In re claim 17, Sedlak further discloses wherein a transverse directional size of the first wing is greater than a transverse directional size of the second wing, and wherein a longitudinal vehicle directional size of the first wing is greater than a longitudinal vehicle directional size of the second wing as shown in Figure 3a.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sedlak.
In re claim 7, Sedlak further discloses wherein the front edge of the first wing has a shape along an arc of a circle in front view of the vehicle body as shown in Figure 2i that intersects the vehicle’s plane of symmetry (see page 7, lines 24-29), but does not specifically disclose the arc having a center at a grounding point of a front wheel of the saddled vehicle. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arc of Sedlak such that the center intersected the grounding point to produce a wider/flatter wing (as a result of not turning down so sharply at the upper body connection) that would result in extra downforce being applied to the vehicle.
Allowable Subject Matter
Claims 3-5, 9-12, 14-16, 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the other part is a cover member extending toward a vehicle body rear lower side while covering the connection section and the second wing in side view of the vehicle body, wherein an upper end portion of the cover member is attached to the connection section, andBIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/PCL/pclApplication No.: NEWDocket No.: 6190-0118PUS1Page 4 of 10 wherein a lower end portion of the cover member is attached to the cowling at a position on a vehicle body lower side of the second wing”, “wherein the cowling includes a front cowl covering a vehicle body front side, and a pair of left and right side cowls connected to a rear end portion of the front cowl, and wherein a front-side attachment section provided on an other end side of the first wing is attached to the front cowl, and a rear-side attachment section provided on an other end side of the second wing is attached to the side cowl” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach motorcycle cowlings of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611                         

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611